Case 5:18-cv-00621-EEF-KLH Document 63 Filed 09/30/20 Page 1 of 4 PageID #: 556




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

TONY JOSEPH TABOR #478277                         CIVIL ACTION NO. 18-621 SEC P

VERSUS                                            JUDGE ELIZABETH FOOTE

JERRY GOODWIN, ET AL                              MAG. JUDGE KAREN L. HAYES


                                 MEMORANDUM ORDER

        Before the Court are two motions from pro se Plaintiff Tony Tabor: a “motion

 within a letter” [Record Document 61] and a motion to alter judgment [Record Document

 62]. Both of these motions seek the same relief: for the Court to accept Plaintiff’s

 evidence of the exhaustion of administrative remedies and reopen his case. A brief

 recitation of this case’s procedural history will help frame the instant motions.

        Plaintiff was confined at David Wade Correctional Center and filed a host of claims

 against prison officials and the Louisiana Department of Public Safety and Corrections

 relating to conditions of confinement, sexual harassment, investigatory interference,

 retaliation, excessive force, medical care, and nutrition. The bulk of these claims were

 dismissed as frivolous. See Record Documents 19 & 37. The claims remaining thereafter

 included retaliation, conditions of confinement, and investigatory interference.

        The Defendants filed a motion for summary judgment seeking to dismiss the

 remaining claims.    They alleged, among other things, Plaintiff’s failure to exhaust

 administrative remedies. Record Document 50. Defendants attached an affidavit from

 the David Wade Legal Liaison who asserted that Plaintiff filed five administrative


                                              1
Case 5:18-cv-00621-EEF-KLH Document 63 Filed 09/30/20 Page 2 of 4 PageID #: 557




 grievances (“ARPs”) that paralleled the claims in the instant suit, yet he voluntarily

 withdrew all of those ARPs prior to the completion of a single one. Record Document 50-

 4, pp. 1-4. Thus, none was fully exhausted. Plaintiff did not oppose the Defendants’

 motion for summary judgment, and therefore the only evidence before the Court was the

 undisputed evidence of Plaintiff’s failure to exhaust.

        The   Magistrate   Judge    issued   a    Report   and   Recommendation      (“R&R”)

 recommending the dismissal of Plaintiff’s claims for failure to exhaust administrative

 remedies. Record Document 52. Plaintiff did not timely file objections to the R&R. While

 this Court ultimately allowed him to file late objections to the R&R, his objection failed to

 dispute the Defendants’ evidence of his failure to exhaust administrative remedies.

 Indeed, Plaintiff attached his initial grievances to David Wade, but neither actively

 asserted that he completed the ARP process at David Wade nor supplied any evidence to

 demonstrate that he completed the prison’s ARP process. This Court adopted the R&R,

 dismissed Plaintiff’s claims for failure to exhaust, and closed the case. Record Document

 56.

        Thereafter, Plaintiff filed two more motions seeking to continue to litigate the

 claims that were dismissed. Record Documents 57 and 58. He alleged that he had

 exhausted administrative remedies and sought an extension of time to produce evidence

 of exhaustion to this Court. According to Plaintiff, he had requested this evidence from

 the 19th Judicial District Court and the American Civil Liberties Union. This Court denied

 both motions, observing that the Plaintiff did not identify what documents those entities

 would have in their possession that would help prove his exhaustion and noting that

                                              2
Case 5:18-cv-00621-EEF-KLH Document 63 Filed 09/30/20 Page 3 of 4 PageID #: 558




 Plaintiff himself had conceded the possibility that he did not fully pursue the ARP process.

 Record Document 59. The Court held that Plaintiff had had nearly two years to prove

 exhaustion of administrative remedies and had failed to do so. That was significant in

 and of itself, but also important was the fact that Plaintiff had never represented that he

 actually completed any single ARP process that would relate to the claims in this suit.

 Thus, the Court declined to reopen the case.

        Plaintiff then filed the two motions currently before the Court, seeking the same

 relief. This time, however, he attached evidence to support his allegation that he has

 exhausted administrative remedies. Despite the passage of a significant period of time,

 the defense has declined to respond to this evidence.

        The Court notes that a final judgment was entered in this case, and the case has

 been closed. That notwithstanding, the Court would be remiss not to recognize that

 Plaintiff has arguably presented proof of exhaustion of two ARPs relating to the claims in

 this lawsuit. That is concerning, as the evidence submitted by the Defendants contained

 affirmative representations that Plaintiff had voluntarily withdrawn all relevant ARPs.

 Indeed, the representation made by the defense included a recitation of all of the relevant

 ARP numbers, and notably absent from that list are the ARPs Plainitff has now submitted

 to the Court. Thus, the Plaintiff’s evidence, as untimely as it is, causes the Court to

 question the footing upon which this case was dismissed, as it—at least facially—

 contradicts the representations made by the Defendants.        The Defendants are hereby

 ordered to respond to the Plaintiff’s evidence by October 16, 2020. The matter of whether



                                              3
Case 5:18-cv-00621-EEF-KLH Document 63 Filed 09/30/20 Page 4 of 4 PageID #: 559




 the case should be reopened, in light of the evidence presented, shall be referred to

 Magistrate Judge Hayes for consideration.

       Accordingly, IT IS ORDERED that the Defendants’ response to the Plaintiff’s

 evidence is due by October 16, 2020. IT IS FURTHER ORDERED that the “motion

 within a letter” [Record Document 61] and motion to alter the judgment [Record

 Document 62] be and are hereby REFERRED to Magistrate Judge Hayes.

        THUS DONE AND SIGNED in Shreveport, Louisiana, on this 30th day of

  September, 2020.




                                        ELIZABETH ERNY FOOTE
                                        UNITED STATES DISTRICT JUDGE




                                             4
